The finding of the jury is too uncertain, to found an opinion upon. The word "tittle" may admit of different constructions. If such a verdict had been found at law he was satisfied it would have been naught, and judged of it by the same rules that would govern him in a court of law. But thought the bill ought to be dismissed with costs. He had heard all the evidence that had been adduced, nor was it alleged by the complainant that he was surprised. Though the evidence was offered to the jury, it was for the purpose of ascertaining facts for the aid of the Court. The Court was not precluded from judging of it, or acting independent of any verdict at all.
The evidence does not support the charges. Let the bill be dismissed with costs.